DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grion (20050265122).
With respect to claim 1, Grion discloses disposing the first seismic streamer at a first depth ([0008], line 5), the seismic streamer comprising a first set of sensors ([0008], lines 6-7) configured to receive reflections resulting from a seismic source ([0008], lines 7-8), the reflections received by the first set of sensors indicating a notch at a frequency ([0008], lines 10-11; [0010], lines 12- 15); disposing a second seismic streamer at a 
With respect to claim 9, Grion discloses the first seismic streamer disposed at a first depth ([0008], line 5) and comprising a first set of sensors ([0008], lines 6-7) configured to receive reflections resulting from a seismic source ([0008], lines 7-8), the reflections received by the sensors of the first seismic streamer indicating a notch at a frequency ([0008], lines 10-11; [0010], lines 12-15); a second seismic streamer disposed at a second depth ([0008], line 5) and comprising a second set of sensors ([0008], lines 5-6) configured to receive reflections resulting from the seismic source ([0008], lines 7-8); and a processor ([0046], lines 1-3) configured to derive a match filter based on processing the reflections received by the first set of sensors and the second set of sensors together ([0042]-[0043]) and to apply the match filter to the reflections received by the first set of sensors of the first seismic streamer to compensate for the notch ([0044], lines 1-3).
With respect to claims 5 and 16, Grion discloses the disposing the first seismic streamer includes disposing the first seismic streamer at 20 to 25 meters below a water surface ([0045], line, 8).
With respect to claim 12, Grion discloses the first set of sensors and the second set of sensors are geophones or hydrophones ([0004], line 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grion. It would have been obvious to one of ordinary skill in the art at the time of the invention to dispose the second seismic streamer at 6-8 meters below the water surface since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
Claims 7, 8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grion in view of Kustowski (2014/0019055).
Grion teaches the invention as discussed above. However, it does not teach the processing the reflections received by the first set of sensors and the second set of sensors includes subdividing a first dataset of the reflections received by the first set of sensors into first subdivisions and subdividing a second dataset of the reflections received by the second set of sensors into second subdivisions, the first subdivisions and the second subdivisions being associated with a spatial location of the first set of sensor and the second set of sensors; and the processing the reflections to derive the match filter includes processing the first subdivisions and the second subdivisions to derive spatially diverse match filters, each spatially diverse match filter corresponding with the spatial location associated with one set of the first subdivisions and the second subdivisions.
Kustowski teaches the processing the reflections received by the first set of sensors and the second set of sensors includes subdividing a first dataset of the reflections received by the first set of sensors into first subdivisions and subdividing a second dataset of the reflections received by the second set of sensors into second subdivisions ([0006], lines 6-8), the first subdivisions and the second subdivisions being associated with a spatial location of the first set of sensor and the second set of sensors ([0006], lines 6-8); and the processing the reflections to derive the match filter includes processing the first subdivisions and the second subdivisions to derive spatially diverse match filters, each spatially diverse match filter corresponding with the spatial location associated with one set of the first subdivisions and the second subdivisions ([0006], lines 10-11). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and system of Grion with the spatial subdivisions .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grion in view of Robertsson (2010/0135112).
Grion teaches the invention as discussed above. However, it does not teach a length of the first seismic streamer is longer than a length of the second seismic streamer and a number of the first set of sensors is more than a number of the second set of sensors.
Robertsson teaches a length of the first seismic streamer is longer than a length of the second seismic streamer ([0053], lines 29-30). Given that Robertsson teaches one streamer longer than the other it would have been obvious to one of ordinary skill in the art to have a number of the first set of sensors is more than a number of the second set of sensors since sensors are generally spaced equidistantly along the streamer to allow for easier processing of the data without the need for interpolation. Thus more or fewer sensors would follow from longer or shorter streamers respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Grion with the different length streamers of Robertsson since such a modification would have allowed for different density zones which would lead to optimized data associated with multiples rejection, imaging and model building/waveform inversion.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-12, and 14-20 of prior U.S. Patent No. 10101479. This is a statutory double patenting rejection.
Claim of the current application
Claim of the ‘479 patent
Claim of the current application
Claim of the ‘479 patent
1
1
8
7
2
1
9
8
3
2
10
9
4
3
11
10
5
4
12
11
6
5
13
8
7
6
14
12

13
18
16
16
14
19
17
17
15
20
18


Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645